Citation Nr: 1730011	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary due to a service-connected temporomandibular joint (TMJ) disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of that procceding is of record.


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not present until many years after service and is not related to his military service.

2.  The Veteran's sleep apnea was not caused or aggravated by the service-connected TMJ.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 510, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied in a September 2012 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The Veteran's service treatment records, VA treatment records, lay statements in support of the claims, as well as all records relevant to the matter decided herein have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2013 and April 2013 to determine the etiology of his claimed condition.

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

There is no indication that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 122 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

The Veteran avers that his claimed sleep apnea is secondary to his service connected TMJ.
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges all of the medical records and lay statements.  However, the Board assigns significant probative value to the February 2013 and April 2013 VA examiners' opinions, and finds that those opinions are adequate for purposes of adjudicating the Veteran's claim.  The opinions are predicated on a thorough review of all the relevant records herein, as such the VA examination is the most probative evidence as to whether the Veteran's service-connected TMJ caused or aggravated his sleep apnea.  Adequate rationale has been provided based on a review of the entire record.


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in February 2015.  The February 2015 Board remand directed the AOJ to obtain all pertinent VA medical treatment records, including treatment records pertaining to a statement that the Veteran's sleep apnea is related to his service-connected TMJ and then readjudicate the claim in light of all the evidence of record, and issue a Supplemental Statement of the Case (SSOC), if warranted.

The Board finds that the AOJ complied with the remand directives when it requested that the Veteran provide additional evidence pertaining to the etiology of his sleep apnea in an April 15, 2015 letter.  Although the Veteran did not provide the additional evidence, the AOJ obtained and associated with the record all private and VA treatment records pertinent to this claim; and readjudicated the issue on appeal in a May 2015 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).




Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Certain chronic diseases, such as hypertension, may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharged from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he had problems sleeping onboard ships when he served on the USS Nimitz in 1991.  He averred that he became aware that his sleep apnea is related to his service-connected disability, but provided no specific information as to when or how he became aware of this.  See VA Form 9, received February 2013.  

As to an in-service injury, the Veteran's enlistment examination dated in August 1998 was negative for a sleep disorder to include sleep apnea.  The Veteran's separation examination was also negative for a finding of a sleep disorder.  A Report of Medical History completed by the Veteran on the same date shows the Veteran checked "no" to "Frequent trouble sleeping."  The remaining service treatment records (STRs) were negative for a complaint or treatment for sleep apnea.  The evidence indicates that the Veteran did not suffer from sleep apnea while in the military.  The first evidence of sleep apnea was found 20 years after military discharged, when the Veteran was diagnosed with mild obstructive sleep apnea.  See Pulmonary Consult Note, dated in September 14, 2012.  Accordingly, the pertinent evidence of record does not establish that the Veteran suffered sleep apnea in-service.

The Veteran was administered a sleep study in September 2012.  The total sleep time was noted as 283 minutes and his sleep efficiency was 65 percent.  The sleep latency was 18 minutes, and 35 minutes of REM sleep.  Following the sleep study the Veteran was diagnosed with mild obstructive sleep apnea with further sleep deprivation due to respiratory event related to arousals.  See, e.g., Pulmonary Consult Note, dated in September 14, 2012.  In addition, the VA pulmonary consult dated July 2012, noted that the Veteran had significant TMJ that may be interfering with his quality of sleep as well.

In February 2013 the Veteran underwent a VA examination regarding his claim that his service-connected TMJ aggravated his sleep apnea.  The examiner opined that the Veteran's sleep apnea is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The VA examiner opined that he does not believe that the pulmonary consultant meant that the Veteran's TMJ was causing sleep apnea when the pulmonary consultant said, "The patient also has significant TMJ and that may be interfering with sleep quality as well."  The examiner opined that he believes the pulmonary consultant was suggesting that the discomfort related to TMJ might interfere with sleep.

Additionally, the VA examiner noted that there is no evidence in the Veteran's medical records to suggest that his sleep apnea is caused by his TMJ or that his TMJ has aggravated his sleep apnea beyond its normal progression.  The examiner further noted that the service dental records show complaints of left temporomandibular joint popping in March 1992, with no documented trauma.  The Veteran was later assessed with internal derangement, and the 1993 VA examination showed a history of gradually developing and increasing discomfort in the left TMJ, beginning in the fall of 1991 with only mild residuals.  Despite the presence of TMJ dated as far back to 1991, the examiner opined that the Veteran's sleep apnea started in 2012, and therefore not related to his service-connected TMJ.

According to the examiner, a review of the medical literature does not provide evidence that TMJ is a cause of sleep apnea or that it aggravates sleep apnea beyond its normal progression.  Furthermore, the sleep study administered in September 2012 shows only mild obstructive sleep apnea with an AHI of only 6.  Total sleep time was 283 minutes, and sleep efficiency was poor at 65 percent.  The Veteran did not qualify for CPAP on this study.  Essentially, the examiner concluded that the Veteran's sleep apnea is less likely due to, or the result of the Veteran's service- connected TMJ, nor aggravated by the service-connected TMJ.

Additionally, the Veteran was evaluated at the April 2013 VA examination regarding his claim that he had a poor sleep routine during his military service.  The April 2013 VA examiner opined that the Veteran's claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran denied sinus problems, frequent cough or other respiratory disorders on his appeal dated on March 26, 2013.  The examiner further noted that the Veteran denied difficulty breathing on his respiratory checklist from August 1989 and December 1991.

In addition, the examiner stated that the pertinent evidence of record indicates that the Veteran tested negative for sleep apnea on his enlistment examination, as well as his separation examination, and the Veteran specifically checked "no" when asked if he had problems sleeping.

After reviewing all of the evidence, the Board finds that the Veteran's sleep apnea was not present until many years after service and is not related to his military service.  The Board further finds that the relevant medical evidence of record does not indicate that the Veteran's sleep apnea was caused, or aggravated by the claimed in-service injury, event, or illness.  Accordingly, the Board concludes that the criteria for service connection for sleep apnea have not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b)


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


